Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/971,717 and Response filed on 11/03/2022. Claims 1-16 have been elected without traverse. Claims 17-20 have been withdrawn and must be cancelled pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claim. Claims 1-20 remain pending in the application.

Specification
2.  This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Allowable Subject Matter
3.  Claims 1-16 are allowed over prior art of record.   
The following is an examiner's statement of reasons for allowance: 
4.  The prior art of record fails to teach or suggest or render obvious: a multi-voltage charging apparatus comprising a door release circuit coupled to a voltage sensing terminal and to a first and second releasable latching mechanisms and configured to sense a charging voltage applied to the voltage sensing terminal;
wherein the door release circuit is configured to selectively unlatch the a releasable
latching mechanism in response to a first voltage being applied to the voltage sensing terminal, and to selectively unlatch a second releasable latching mechanism in response to a second voltage being applied to the voltage sensing terminal, the second voltage being different from the first voltage, among with all limitations of claim 1.
5.  The prior art of record fails to teach or suggest or render obvious: a charging apparatus comprising a voltage sensing terminal; and a door release circuit coupled to the voltage sensing terminal and to a releasable latching mechanisms and configured to sense a charging voltage applied to the voltage sensing terminal; wherein the door release circuit is configured to selectively unlatch the releasable latching mechanism in response to a voltage within a predetermined voltage range being applied to the voltage sensing terminal, among with all limitations of claim 16.
	6.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851